The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection remained applicable as previously presented. Applicant requested that the rejection be held in abeyance until disposition of the claims is acknowledged and approved.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 7-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contractor (6,721,406) in view of Koch (7,526,076).
Consider claims 1, 13 and 18, Contractor teaches a method and system, comprising: responsive to an incoming communication being received by a calling party device (col. 5 lines 11-15; called device received the name or phone number data); forwarding a request (i.e., access or querying), by the called party device, for information relating to a calling party on a data source remote from the called party device (col. 4 lines 7-15; the called device may access various storage databases formation related to the calling party; col. 5 lines 15-21; “choose a database to query upon the identifier data the has been received”); and playing, by the called party device, the information related to the calling party based on the data stored (see col. 4 lines 11-13; col. 5 lines 54-56).

In the same field of endeavor, Koch teaches the system and method for audio delivery of caller identification information (abstract). The system and method teaches generating one or more audio files based on at least a calling party name (col. 3 lines 11-15, lines 30-32); forwarding the one or more audio files to the called party device (col. 2 lines 28-32; col. 3 lines 61-66); and playing an audio announcement based on the one or more audio files received (col. 2 lines 32-35; col. 3 lines 35-38, col. 4 lines 1-3). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to substitute the audio delivery concept of Koch with Contractor’s location information and the result would have been predictable and result in providing enhanced audio delivery calling feature services by providing an selected audio announcement of the incoming call to the called party. 
Consider claims 2-3 and 15, Contractor teaches verifying the status of an audio indicator; wherein verifying a status of the audio files if identifying that the status of the audio indicator is set as active (col. 4 lines 23-49; determining if additional information is needed or subscribed).
Consider claim 8, Koch teaches selecting a first module for playing the audio announcement based on a playback preference (col. 11 lines 53-col. 12 lines 10; select based on profile); and selecting a default module for playing the audio announcement when the first module is not available (col. 1 lines 11-25; default announcement). 

Consider claim 10, Contractor teaches wherein the communication to the called party include one or more of a call and a message (col. 3 line 59-67; i.e., a call). 
Consider claim 11, Contractor teaches wherein the information relating to the sending party further comprises at least one of a telephone number of the sending party, a name, a city, a state, an address, a photo, a video, a text, and a hyperlink, (col. 3 lines 59-67; col. 4 lines 1-49). 
Consider claims 12, 14 and 19, the combination teaches wherein the one or more audio files are transferred via an Internet Protocol (col. 4 lines 3-15, lines 33-59; access via Internet or LAN interface of Contractor; col. 8 lines 2-11 of Koch).
Consider claims 7, 17 and 20, Koch teaches wherein the playing the audio announcement comprises: downloading the one or more audio files; and playing the audio announcement from one or more the audio files (col. 8 lines 50-67). 
Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contractor (6,721,406) in view of Koch (7,526,076) and further in view of Sprigg et al (2007/0206736).
Consider claims 6 and 16, the combination does not explicitly suggest wherein the playing the audio announcement comprises: receiving and playing a streamed (streaming) audio announcement. However, Sprigg et al suggest such (par. 0075; 0090). Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the streaming call announcement of Sprigg et al into view of Contractor and Koch and the result would have been predictable and result improving call announcement when audio file is not locally reside.  
Response to Arguments
Applicant's arguments with respect to claim(s) 1-3 and 6-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
June 1, 2021